DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 11/11/2022
Applicant Arguments						-Receipt Date 11/11/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/11/2022. Claims 1-4 and 6-8 are pending. Claims 1 and 6-8 are withdrawn from consideration. Claims 1-3 and 6 are amended. Claim 5 is canceled. Applicant's amendments to the Abstract are not in compliance with CFR 1.121(b) since they do not include markings that show all relative changes to the previous version of the Abstract. Applicant’s amendments to the claims are not in compliance with CFR 1.121(c) since they do not include markings that show all relative changes to the previous version of the claims, for example, the word “in” in page 4 line 1 of claim 2 in the claims filed 06/10/2020 is missing in the amended claims filed 11/11/2022 but is not indicated as deleted. 

Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
Applicant submits:
“Wilkinson describes "parallel array processors" allowing to dynamically switch between MIMD and SIMD modes” and “According to the amended claims, the architecture is dynamically imposed between SIMD and MISD (not MIMD).” (Remarks, pages 10-11). 
However, this argument is not persuasive because the amended claims only require imposing either SIMD or MISD on the architecture and Wilkinson teaches imposing SIMD when it switches to SIMD mode, see col 12 lines 32-34.

Applicant submits:
“In addition and as conceded in the Office Action, there is no mention of the possibility to have initial instructions to switch from a first architecture to a second architecture in the analyzed source code from the beginning in Wilkinson. It is impossible to voluntarily introduce switch commands/instructions into the source code. More specifically, if such instructions are introduced into the source code, it would not be converted into the machine code after compiling and would not generate the expected behavior of the processors if the compilation system is not also adapted for this purpose. A person skilled in the art would have no inclination or even information to adapt the features of Wilkinson to manually anticipate some specific mode (MIMD or SIMD for example) by adapting the source code himself/herself.” (Remarks, page 11)
However, this argument is not persuasive because Wilkinson is not relied on to teach instructions that switch between architectures in the source code. The Office Action relies on Greenbaum to teach a compiler that searches for reconfiguration directives in the source code to compile the source code in accordance with a particular ISA (Greenbaum col 4 lines 24-32 and col 7 line 62- col 8 line 4) and, in the combination, Wilkinson is modified to include such reconfiguration directives in its source code so that when the compiler of Wilkinson compiles the source code, the reconfiguration directives will instruct the compiler to compile for difference architectures. It is not impossible to voluntarily introduce switch commands into the source code since such commands can voluntarily be written into the source code when the source code is being written. Further, Greenbaum teaches that the compiler generates reconfiguration instructions which are part of the machine code since the output of a compiler is machine code (Greenbaum col 8 lines 37-48) and, in the combination, these reconfiguration instructions are the SIMD/MIMD switching instructions in the machine code that cause the architecture to switch between SIMD and MIMD. A person skilled in the art would be motivated to make this modification to optimize the instruction set for particular phases of an application, see Greenbaum col 4 lines 4-8, and to optimize for the architecture the instruction set will be executed on, see Greenbaum col 4 lines 26-28. 

Applicant submits:
“Accordingly, the switch in architecture (e.g., SIMD to MIMD) is made by changing which ISA is called by the executable, not by generating machine code to include configuration functions. 
On the contrary, according to the claimed invention, the instructions (ISA) are not changed by themselves. Only the manner to read/write the data is changed. In other words, the "path" of the data is adapted as a function of the operation to be performed, and the processor behavior becomes SIMD or MISD without a change of the instruction set. 
According to the claimed invention and contrary to the Greenbaum process, the "path" of the data is adapted (changed) in the executable itself by modifying the machine code during the compiling step.” (Remarks, page 11)
However, this argument is not persuasive because Greenbaum teaches that the reconfiguration directives describe hardware configurations (col 8 lines 1-2) and that the compiler generates reconfiguration instructions when it identifies reconfiguration directives (col 8 lines 37-48). In the combination, Wilkinson, which executes instructions to switch its architecture between SIMD and MIMD, will generate those instructions by compiling reconfiguration directives in the source code as taught by Greenbaum. 

Applicant submits:
“Although the teaching of Wilkinson and the teaching of Greenbaum both deal with switches between two hardware architectures, the contexts and the manner to make such a switch are very different. There is no objective link between the teachings of the two documents and these teachings cannot "obviously" be combined. And even if a person would try to combine them, there is no objective reason to obtain the claimed subject matter.” and “Even if a person tries to combine the teachings of Wilkinson and Greenbaum, he/she would not know how to do it in absence of more specific information.” (Remarks, pages 12-13)
However, this argument is not persuasive because the link between Wilkinson and Greenbaum is that both switch between hardware architectures. It would be within the skill of one of ordinary skill in the art to modify Wilkinson to include reconfiguration directives in its source code according to the teachings of Greenbaum and to compile the reconfiguration directives in its compiler since writing source code and compilers to compile source code is within the skill of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to make this modification to optimize the instruction set for particular phases of an application, see Greenbaum col 4 lines 4-8, and to optimize for the architecture the instruction set will be executed on, see Greenbaum col 4 lines 26-28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,878,241 (hereinafter, Wilkinson) in view of US 5,933,642 (hereinafter, Greenbaum).
Regarding claim 2, Wilkinson teaches:
Claim 2: A method for compiling a source code comprising the following steps: 
receiving the source code as input (col 47 lines 14-21: sequential source code is received as input by the compiler), searching in the source code: 
for first parts of the source code corresponding to data processing instructions including cascaded sequences of elementary operations (col 47 lines 14-25: the program analysis for examination of dependency data searches for parts of the source code that are data dependent, i.e. cascaded sequences of elementary operations in the source code), and 
for second parts of the source code corresponding to data processing instructions including elementary operations that are independent of one another (col 47 lines 14-25: analyzing the program for dependency will also search for operations that have no dependency, i.e. operations that are independent of one another), 
the method further comprising the following step: 
compiling the source code into a machine code (col 47 lines 14-16: the compiler creates/compiles the source code into an executable program, i.e. machine code), 
in a first case where at least one configuration datum imposing an operating architecture of a processor has been identified or in a second case where at least one first part of the source code and at least one second part of the source code have been identified, compiling comprises generating the machine code to include configuration functions (col 24 line 58-col 25 line 4 and col 33 lines 5-8: a broadcast command SIMD mode and a broadcast PME instruction, i.e. configuration functions, are included in the executable/machine code since they cause the PME to execute a transition to MIMD/SIMD), said configuration functions being arranged to dynamically impose on a processor executing the machine code an architecture from among the following architectures: 
a single instruction multiple data (SIMD) stream architecture (col 24 line 58-col 25 line 4 and col 33 lines 5-8: the broadcast command SIMD mode instruction, i.e. configuration functions, dynamically impose a SIMD architecture on the processor, see also col 12 lines 31-33), and
a multiple instruction single data (MISD) stream architecture.
	Wilkinson does not explicitly teach:
searching in the source code for configuration data imposing an operating architecture of a processor, 
the compilation including configuration functions in the machine code in the case where at least one configuration datum imposing an operating architecture of a processor has been identified and/or in the case where at least one first part of the source code and at least one second part of the source code have been identified;
	However, Greenbaum teaches: 
searching in the source code for configuration data imposing an operating architecture of a processor (col 4 lines 24-32 and col 7 line 62-col 8 line 4: the compiler searches for reconfiguration directives, i.e. configuration data, in the source code to compile the source code in accordance with a particular ISA, i.e. to impose an operating architecture, identified by the reconfiguration directive), 
the compilation including configuration functions in the machine code in the case where at least one configuration datum imposing an operating architecture of a processor has been identified and/or in the case where at least one first part of the source code and at least one second part of the source code have been identified (col 8 lines 37-48: the compiler includes reconfiguration instructions in the assembly statements, which are executed as machine code, in the case where reconfiguration directives, i.e. at least one configuration datum imposing an operating architecture, are identified);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the source code of Wilkinson to include reconfiguration directives for instructing the compiler to compile for different architectures as taught by Greenbaum such that the compiler in the combination will search for reconfiguration directives and include the SIMD/MIMD switching instructions in the executable code based on reconfiguration directives in the source code. One of ordinary skill in the art would have been motivated to make this modification to optimize the instruction set for particular phases of an application (Greenbaum col 4 lines 4-8) and to optimize for the architecture the instruction set will be executed on (Greenbaum col 4 lines 26-28).
	
Regarding claim 4, Wilkinson in view of Greenbaum teaches: 
Claim 4: A computer-readable non-transient storage medium on which is stored a compilation program comprising instructions for implementing the method as claimed in claim 2 (Wilkinson col 47 lines 14-25: the system uses a compiler to compile source code, a compiler is a program comprising instructions that must be stored in non-transient storage in order for the system to use the compiler to compile the source code). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,878,241 (hereinafter, Wilkinson) in view of US 5,933,642 (hereinafter, Greenbaum) and US 8,156,474 (hereinafter, Teplitsky)
	Regarding claim 3, Wilkinson in view of Greenbaum teaches:
Claim 3: The method as claimed in claim 2, 
	Wilkinson in view of Greenbaum does not teach:
a verification of observance of a set of rules pre-established in input processing instructions, the configuration functions included in the machine code during compiling being also selected as a function of the observance or of a non-observance of said rules.
	However, the background of Teplitsky teaches:
verification of observance of a set of rules pre-established in input processing instructions (col 2 lines 5-10: a compiler verifies observance of syntax and semantics rules in a high level programming language, i.e. in input processing instructions), functions are included in the machine code during the compilation being also selected as a function of the observance or of the non-observance of said rules (col 1 lines 31-36: functions of a translated input file are included in an executable, i.e. included in the machine code, during compilation based on the successfully translating the input file with no errors, i.e. based on observance of the set of rules).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compiler of Wilkinson in view of Greenbaum to perform verification of the source program during compilation as taught by Teplitsky such that instructions of the source program, including the reconfiguration directives, are only included in the machine code when they observe the test cases/ set of rules of the verification. One of ordinary skill in the art would have been motivated to make this modification to ensure that a software application is error free (Teplitsky col 1 lines 17-20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183